DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 3-6, and 9, the symbol “~” when applied to a number is indefinite because it is unclear what is represents or what is intended to be encompassed.  If it represents the proximate term “about,” such is still unclear because to what degree of the term “about” extends the scope of the number is not known.
With respect to claim 4, line 2, the term “the reaction” lacks antecedent basis and it appears to refer to three different reactions, one in step (1), one in step (3), and one in step (4).
With respect to claims 2 and 8, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over He (He, et al., Synthetic Metals 212 (2016) 186-194) in view of Zheng (US 2015/0094400).
With respect to claims 1 and 8, He discloses a nanoreservoir (nanocontainer) based on multi-walled carbon nanotubes (graphene) and β-cyclodextrin loaded with benzimidazole corrosion inhibitor which is mixed with epoxy resin as a filler to enhance anticorrosion performance in coating materials (abstract; page 193, Sections 3.5 and 4).  
He fails to disclose an epoxy resin that specifies the amount of epoxy resin and curing agent or the addition of additives including a diluent, a defoaming agent, or a flatting agent.
Zheng discloses epoxy liquid curing agent composition for epoxy coating which improves a plurality of properties in epoxy compositions (paragraph 0018) and is used in epoxy compositions applied to metal (paragraph 0127-0128).  Zheng teaches an epoxy composition comprising the curing agent includes 30-80 wt % of the epoxy component (paragraph 0119).  Zheng also discloses conventional additives in epoxy-amino composition which include defoamers, fillers (flatting agents), and solvent (diluents) and are used in a total amount of 5 wt % and more (paragraph 0124).  From this general teaching, it is the examiner’s position that it is well within the skill of one of ordinary skill in the art to utilize any of the additives in a suitable amount, including those within the presently claimed amounts—absent a showing of unexpected or surprising results .  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Given that He discloses an epoxy resin composition comprising corrosion inhibitor-loaded graphene nanocontainer and further given that Zheng discloses an advantageous epoxy resin coating 
With respect to claim 2, Zheng discloses that the liquid curing agent includes polyamide (paragraph 0020).
With respect to claim 9, Zheng discloses that the amine/epoxy composition can be cured at a temperature of 0-150°C (paragraph 0028).
Zheng does not disclose a two-step curing at room temperature and at 40-60°C.
Even so, it is the examiner’s position that it would have been well within the capabilities of one of ordinary skill in the art through routine optimization to control temperature and time to arrive at a desired level of cure.
Therefore, the curing temperatures and time would have been obvious to one of ordinary skill in the art—absent a showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn